I concur in the judgment of reversal. I do so however, solely upon the ground that the law on the question involved has been settled by former decisions *Page 151 
of this court in accordance with the conclusion reached in the above opinion of Mr. Justice Shaw, and that the rule of staredecisis applies strongly to a case where the disturbance of a settled principle would shorten the period of limitation. If the question were an open one, I would be clearly of the opinion that in the case at bar the three-year limitation applies.